EXHIBIT 10.19.12

 

SECOND AMENDMENT AND WAIVER TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

SECOND AMENDMENT AND WAIVER, dated as of April 29, 2005 (this “Amendment and
Waiver”), in respect of the Amended and Restated Credit Agreement, dated as of
April 30, 2004 (as amended, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”; as amended hereby and as further
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Credit Agreement”) among THE DOE RUN RESOURCES CORPORATION, a New
York corporation (the “Borrower”), the financial institutions from time to time
parties thereto (the “Lenders”), and THE RENCO GROUP, INC., a New York
corporation, as agent for the Lenders (in such capacity, the “Agent”).

 

WHEREAS, the Borrower has requested the Agent and the Lenders to waive the
Borrower’s failure to comply with and to amend the Capital Expenditure
restrictions of Section 6.5.6 with respect to the Borrower’s current fiscal
year;

 

WHEREAS, the Borrower has requested that the amount of the 2004 Excess Cash Flow
Prepayment described in the Waiver to Amended and Restated Credit Agreement,
dated as of February 25, 2005, among the Borrower, the Agent and the Lenders
(the “February 2005 Waiver”), be increased to $12,673,000; and

 

WHEREAS, the Agent and Lenders are willing to agree to such amendment and
waivers, but only on the terms and subject to the conditions set forth in this
Amendment and Waiver;

 

NOW, THEREFORE, in consideration of premises, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

 


1.                                       DEFINED TERMS.  UNLESS OTHERWISE
DEFINED HEREIN, TERMS DEFINED IN THE EXISTING CREDIT AGREEMENT ARE USED HEREIN
AS THEREIN DEFINED.


 


2.                                       AMENDMENTS TO EXISTING CREDIT
AGREEMENT.  THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(A)                                  SECTION 1 IS HEREBY AMENDED BY INSERTING
THE FOLLOWING NEW DEFINITIONS TO READ AS FOLLOWS:


 

““Second Amendment” means the Second Amendment and Waiver, dated as of April 29,
2005, to this Agreement.”

 

““Second Amendment Effective Date”: means the “Effective Date” as defined in the
Second Amendment.”

 

--------------------------------------------------------------------------------


 


(B)                                 SECTION 6.5.6 IS HEREBY AMENDED BY
(I) INSERTING THE FOLLOWING NEW SENTENCE IN THE FIRST PARAGRAPH THEREOF
IMMEDIATELY FOLLOWING THE SECOND SENTENCE OF SUCH PARAGRAPH:


 

“The aggregate amount of Capital Expenditures made by the Company and its
Domestic Subsidiaries in the fiscal year of the Company ending on October 31,
2005 shall not exceed $20,916,000.”;

 

and (ii) by deleting the date “November 1, 2004” in the last sentence of the
first paragraph thereof and substituting in lieu thereof the date “November 1,
2005”.

 

3.                                       Modification to February 2005 Waiver. 
The Agent and each Lender hereby agree that the 2004 Excess Cash Flow Prepayment
amount of $11,078,000 set forth in the February 2005 Waiver shall be amended,
with effect from the Effective Date referred to in the February 2005 Waiver, to
be $12,673,000.

 


4.                                       WAIVER.  THE AGENT AND EACH LENDER
HEREBY WAIVE THE REQUIREMENT SET FORTH IN SECTION 6.5.6 OF THE EXISTING CREDIT
AGREEMENT WITH RESPECT TO THE BORROWER’S FISCAL YEAR COMMENCING ON NOVEMBER 1,
2004; PROVIDED, THAT SUCH WAIVER IS GIVEN ON THE CONDITION THAT, AS OF THE
EFFECTIVE DATE, SECTION 6.5.6 OF THE CREDIT AGREEMENT (AS AMENDED BY THIS
AMENDMENT AND WAIVER) SHALL NOT HAVE BEEN CONTRAVENED.


 


5.                                       REPRESENTATIONS.  TO INDUCE THE AGENT
AND THE LENDERS TO ENTER INTO THIS AMENDMENT AND WAIVER, THE BORROWER RATIFIES
AND CONFIRMS EACH REPRESENTATION AND WARRANTY SET FORTH IN THE CREDIT AGREEMENT
AS IF SUCH REPRESENTATIONS AND WARRANTIES WERE MADE ON EVEN DATE HEREWITH, AND
FURTHER REPRESENTS AND WARRANTS THAT (A) NO MATERIAL ADVERSE CHANGE HAS OCCURRED
IN THE FINANCIAL CONDITION OR BUSINESS PROSPECTS OF THE BORROWER SINCE THE DATE
OF THE LAST FINANCIAL STATEMENTS DELIVERED TO THE AGENT AND THE LENDERS, (B) NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AND (C) THE BORROWER
IS FULLY AUTHORIZED TO ENTER INTO THIS AMENDMENT AND WAVIER.


 


6.                                       CONDITIONS PRECEDENT.  THIS AMENDMENT
AND WAIVER SHALL BECOME EFFECTIVE ON THE FIRST DATE (THE “EFFECTIVE DATE”) ON
WHICH EACH OF THE FOLLOWING CONDITIONS PRECEDENT SHALL HAVE BEEN SATISFIED:


 


(C)                                  DELIVERED DOCUMENTS.  ON THE EFFECTIVE
DATE, THE AGENT SHALL HAVE RECEIVED EXECUTED ORIGINALS OF:


 

(I)                                     THIS AMENDMENT AND WAIVER, EXECUTED BY A
DULY AUTHORIZED OFFICER OF EACH OF THE BORROWER AND THE REQUIRED LENDERS;

 

2

--------------------------------------------------------------------------------


 

(II)                                  PAYMENT SHALL BE MADE TO RENCO BY THE
BORROWERS FOR MONTHLY MANAGEMENT FEES (A) IN ARREARS FOR PRIOR MONTHS WHICH WILL
BE PERMITTED TO BE PAID AFTER GIVING EFFECT TO THE WAIVERS GRANTED WITHIN THIS
SECOND AMENDMENT, AND (B) DUE IN THE MONTH OF MAY, 2005; BOTH IN ACCORDANCE WITH
THE TERMS OF SECTION 6.9.2 OF THE EXISTING CREDIT AGREEMENT; AND

 

(III)                               SUCH OTHER DOCUMENTS OR CERTIFICATES AS THE
AGENT OR COUNSEL TO THE AGENT MAY REASONABLY REQUEST.

 


7.                                       MISCELLANEOUS.


 


(D)                                 LIMITED EFFECT.  EXCEPT AS EXPRESSLY
CONSENTED TO HEREBY, THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL
REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS,
WITHOUT ANY CONSENT, AMENDMENT, WAIVER OR MODIFICATION OF ANY PROVISION THEREOF;
PROVIDED, HOWEVER, THAT UPON THE EFFECTIVE DATE, ALL REFERENCES HEREIN AND
THEREIN TO THE “CREDIT DOCUMENTS” SHALL BE DEEMED TO INCLUDE, IN ANY EVENT, THE
EXISTING CREDIT AGREEMENT, THIS AMENDMENT AND WAIVER, , AND ALL OTHER DOCUMENTS
DELIVERED TO THE AGENT OR ANY LENDER IN CONNECTION THEREWITH.  EACH REFERENCE TO
THE CREDIT AGREEMENT IN ANY OF THE CREDIT DOCUMENTS SHALL BE DEEMED TO BE A
REFERENCE TO THE CREDIT AGREEMENT AS AMENDED HEREBY.


 


(E)                                  SEVERABILITY.  IN CASE ANY OF THE
PROVISIONS OF THIS AMENDMENT AND WAIVER SHALL FOR ANY REASON BE HELD TO BE
INVALID, ILLEGAL, OR UNENFORCEABLE, SUCH INVALIDITY, ILLEGALITY, OR
UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION HEREOF, AND THIS AMENDMENT
AND WAIVER SHALL BE CONSTRUED AS IF SUCH INVALID, ILLEGAL, OR UNENFORCEABLE
PROVISION HAD NEVER BEEN CONTAINED HEREIN.


 


(F)                                    EXECUTION IN COUNTERPARTS.  THIS
AMENDMENT AND WAIVER MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH
TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT, AND ANY PARTY
HERETO MAY EXECUTE THIS AMENDMENT AND WAIVER BY SIGNING ONE OR MORE
COUNTERPARTS.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
AMENDMENT AND WAIVER BY FACSIMILE OR TELECOPIER SHALL BE EFFECTIVE AS DELIVERY
OF AN ORIGINALLY EXECUTED COUNTERPART OF THIS AMENDMENT AND WAIVER.


 


(G)                                 GOVERNING LAW.  THIS AMENDMENT AND WAIVER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF; PROVIDED, HOWEVER, THAT THE AGENT AND THE LENDERS SHALL RETAIN ALL
RIGHTS UNDER FEDERAL LAW.


 


(H)                                 RIGHTS OF THIRD PARTIES.  ALL PROVISIONS
HEREIN ARE IMPOSED SOLELY AND EXCLUSIVELY FOR THE BENEFIT OF THE BORROWER, THE
AGENT, THE LENDERS, AND THEIR PERMITTED SUCCESSORS AND ASSIGNS, AND NO OTHER
PERSON SHALL BE A DIRECT OR INDIRECT LEGAL BENEFICIARY OF, OR HAVE ANY DIRECT OR
INDIRECT CAUSE OF ACTION OR CLAIM IN CONNECTION WITH THIS AMENDMENT AND WAIVER
OR ANY OF THE OTHER CREDIT DOCUMENTS.

 

3

--------------------------------------------------------------------------------


 


(I)                                    COMPLETE AGREEMENT.  THIS WRITTEN
AMENDMENT AND WAIVER, AND THE OTHER WRITTEN AGREEMENTS ENTERED INTO AMONG THE
PARTIES, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.


 


 

[SIGNATURES FOLLOW]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

 

 

 

BORROWER:

 

 

 

THE DOE RUN RESOURCES

 

CORPORATION

 

 

 

 

 

By:

/s/ David Chaput

 

 

Name:

David Chaput

 

 

Title:

V.P. Finance, Treasurer & CFO

 

 

 

 

the Borrower’s Address:

 

The Doe Run Resources Corporation

 

1801 Park 270 Drive

 

Suite 300

 

St. Louis, Missouri 63146

 

Telecopy: (314) 453-7178

 

 

 

 

 

AGENT AND LENDER:

 

 

 

THE RENCO GROUP, INC., as Agent

 

and Lender

 

 

 

 

 

By:

/s/ Roger Fay

 

 

Name:

Roger Fay

 

 

Title:

V.P. Finance

 

 

 

 

 

 

The Renco Group, Inc.

 

30 Rockefeller Plaza

 

New York, New York 10112

 

Telecopy: (212) 541-6197

 

--------------------------------------------------------------------------------

 